Third District Court of Appeal
                               State of Florida

                            Opinion filed May 4, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2989
                        Lower Tribunal No. 02-15545C
                            ________________

                             Ernest M. Flowers,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


      A Case of Original Jurisdiction -- Habeas Corpus.

      Ernest M. Flowers, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before LAGOA, SALTER and FERNANDEZ, JJ.

      FERNANDEZ, J.

      This Court issued an opinion on July 8, 2015 denying Ernest M. Flowers’

amended petition for a writ of habeas corpus. See Flowers v. State, 2015 WL
4111336 (Fla. 3d DCA 2015). The opinion contained an order directing Flowers to
show cause why he should not be prohibited from filing any further pro se

pleadings in this Court concerning his conviction and sentence imposed in case

number F02-015545C. Flowers’ response to the show cause order offers no new

argument, information, or other basis to persuade this Court to allow him to

continue filing further pro se documents in this Court. This Court thus concludes

that Flowers has not demonstrated good cause to justify further filings of appeals,

petitions, motions, and other pleadings in this Court.

      Therefore, the Clerk of the Court of the Third District Court of Appeal shall

refuse to accept further pro se filings related to case number F02-015545C, unless

such filings have been reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing. Any such further and unauthorized

pro se filings by Flowers will subject him to sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for

consideration by it for disciplinary action, pursuant to section 944.279(1), Florida

Statutes (2004).

      Order issued.




                                          2